Citation Nr: 1800821	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  09-00 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection to a bilateral ankle disability, to include as secondary to service-connected bilateral plantar fasciitis.

2. Entitlement to service connection to bilateral patellofemoral pain syndrome, to include as secondary to service-connected bilateral plantar fasciitis.

3. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with Major depressive disorder from November 27, 2008 and in excess of 70 percent from December 30, 2016.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from December 30, 2016.


REPRESENTATION

Veteran represented by:	Maryanne Royle, Attorney

ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1989 and from May 1992 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for patellofemoral pain syndrome in the left and right knees as secondary to bilateral plantar fasciitis.

Additionally, in a March 2010 rating decision, the RO denied the Veteran's claim for a bilateral ankle condition as secondary to service-connected bilateral plantar fasciitis. An April 2013 rating decision denied the claim and found that new and material evidence had not been submitted since the last prior final denial of the claim. However, the record indicates the Veteran submitted a timely notice of disagreement in May 2010. 

A rating decision from April 2013 denied the Veteran's claim for service connection for PTSD. A June 2017 rating decision granted the Veteran's claim for service connection for PTSD with Major depressive disorder and assigned an evaluation of 50 percent disabled from November 27, 2008 and 70 percent from December 30, 2016. The issue on appeal has been amended on the title page to reflect same. The issue remains in appellate status because higher schedular ratings are available for both periods assigned. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal.").

In June 2014, the Board remanded the lone issue before it at the time, entitlement to service connection for bilateral patellofemoral pain syndrome, to include as secondary to service-connected bilateral plantar fasciitis for a Travel Board hearing prior to the adjudication of that claim. In accordance with the Board's remand directives, a Travel Board hearing was scheduled. See Stegall v. West, 11 Vet. App. 268, 271 (1998). However, the Veteran withdrew his hearing request in order to hold an informal hearing conference with a Decision Review Officer. See November 2016 Statement in Support of Claim; 38 C.F.R. § 20.704(e) (2017).

The issue of service connection to bilateral patellofemoral pain syndrome secondary to service-connected bilateral plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The competent evidence of record does not show a current diagnosis of a bilateral ankle disability.

2. The Veteran's PTSD with Major depressive disorder does not cause deficiencies in most areas due to symptoms equivalent in severity to those corresponding to a 70 percent rating from November 27, 2008 to December 30, 2016

3. The Veteran's PTSD with Major depressive disorder does not cause total occupational and social impairment due to symptoms equivalent in severity to those corresponding to a 100 percent rating from December 30, 2016.

4. The Veteran's service-connected disabilities do not prevent him from obtaining or maintaining substantially gainful employment from December 30, 2016.





CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral ankle disability, to include as secondary to service-connected bilateral plantar fasciitis are not satisfied. 38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2. From November 27, 2008 to December 30, 2016, the criteria for a rating in excess of 50 percent for PTSD with Major depressive disorder have not been satisfied. 38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

3. From December 30, 2016, forward, the criteria for a rating in excess of 70 percent for PTSD with Major depressive disorder have not been satisfied. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, DC 9411 (2017).

4. The criteria for a TDIU rating are not satisfied. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Bilateral Ankle Disability

The Board finds that service connection for a bilateral ankle disability, to include as secondary to service-connected bilateral plantar fasciitis is not established because the evidence of record does not demonstrate a current diagnosis of a bilateral ankle disability.

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a). The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995). In order to establish entitlement to service connection on a secondary basis, the evidence must show: (1) that a current disability exists; and (2) that the current disability was either: (a) caused by; or (b) aggravated by a service-connected disability. Id.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). For VA purposes, a "current diagnosis" is a diagnosis that existed when the claim was raised or was made during the pendency of the appeal. See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Veteran underwent a VA examination in December 2012. The examiner found the Veteran's claimed condition of a bilateral ankle disability to be less likely than not proximately due to or the result of the Veteran's service-connected condition of bilateral plantar fasciitis as his ankles were normal. 

The Veteran also underwent a VA examination for a bilateral ankle disability in June 2017. The examiner stated that there was no condition to diagnose the Veteran with because his objective findings were normal. Therefore, the examiner found that the Veteran's claimed condition was less likely than not incurred in or caused by an in-service injury, event, or illness that occurred during service or proximately due to or the result of his service-connected bilateral plantar fasciitis. The Veteran's medical records show complaints of bilateral knee pain, but do not show a diagnosis for an ankle disability.

In conclusion, without a current diagnosis of an ankle disability, service connection for that disability cannot be granted. See McClain, 21 Vet. App.at 321 (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"). The Board finds that the preponderance of the evidence shows that the Veteran has not had a diagnosis of a bilateral ankle disability at any time during the pendency of this claim. Shedden, 381 F.3d at 1166-67. Accordingly, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral ankle disability, to include as secondary to service-connected bilateral plantar fasciitis is denied. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Increased Rating for PTSD with Major Depressive Disorder

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities. 38 U.S.C. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10 (2017). The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017). Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1.

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7 (2017). Otherwise, the lower rating will be assigned. Id. All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition. See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2017).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In initial-rating cases, where the appeal stems from a rating decision granting service connection with respect to the initial evaluation assigned the disability at issue, VA assesses the level of disability from the effective date of service connection. Fenderson, 12 Vet. App. at 125; 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant). When the evidence supports the claim or is in relative equipoise, the claim will be granted. See Gilbert, 1 Vet. App. at 55; see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014). If the preponderance of the evidence weighs against the claim, it must be denied. See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's PTSD has been assigned a 50 percent rating under DC 9411, which pertains to PTSD, from November 27, 2008 and in excess of 70 percent from December 30, 2016. See 38 C.F.R. § 4.130. Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment. See 38 C.F.R. § 4.130, DC 9411. Under the General Rating Formula, a 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula. See id. Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV). Id. at 443.

(The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities. 79 Fed. Reg. 45093. The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board. Id.)

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (2017); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors. See Vazquez-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas). In other words, there are two elements that must be met to assign a particular rating under the General Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms. See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas").

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment. 38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV. According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id. A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id. A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." Id. A GAF score thus may demonstrate a specific level of impairment. See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria. See 38 C.F.R. §§ 4.2, 4.126 (2017); VAOPGCPREC 10-95 (March 31, 1995). Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination. See 38 C.F.R. § 4.126.

In a buddy statement from January 2008, information was provided concerning the Veteran's observed PTSD symptoms. The Veteran was observed to have nightmares, and avoidance of being alone with men, in crowds, and viewing movies that remind him of being in the Navy. In March 2008, the Veteran's sister provided a statement concerning his PTSD. She stated the Veteran was angry, hurt, and depressed after returning home from the Navy. 

In VA medical records from March 2008, the Veteran noted symptoms of anxiety, intrusive recall, sleep disturbance, and depression. The Veteran provided that he experienced persistent intrusive thoughts of his experiences, frequent nightmares, avoidance of contact with men, general social withdrawal, depressed mood, increased appetite, insomnia, visual illusions, and passive suicidal ideation. 

In May 2008, a VA Psychiatry Outpatient Note indicated the Veteran was suffering from intrusive recall, general anxiety, avoidance thought, and insomnia. The Veteran was diagnosed with PTSD. March 2010 private medical records from Sarah J. Getman Counseling Services concluded the Veteran has a diagnosis of military related PTSD, severe level.

In February 2010, the Veteran provided a statement concerning his PTSD. The Veteran stated that he has nightmares, anxiety, panic attacks, re-experiences what happened while serving, and suspiciousness. The Veteran also advised that he has lost a marriage and has been laid off of work because of his condition.

The Veteran underwent a VA examination in September 2012 for PTSD, which found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily mostly due to PTSD. The Veteran reported experiencing recurrent and distressing recollections of the event; recurrent distressing dreams of the event; efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; feeling of detachment or estrangement from others; difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance lasting more than one month. The Veteran relayed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships. The Veteran was assigned a GAF score of 59, which corresponds to moderate symptoms or moderate difficulty in social, occupational, or school functions. The examiner did not find the Veteran's PTSD linked to his active duty service.

A VA Mental Health Note from October 2012 indicated the Veteran developed PTSD symptoms including nightmares, hypervigilance, occasional re-experiencing, avoidance of crowded areas, and increased irritability. The Veteran was assigned a GAF score of 60, which aligns with the same symptom severity or level of difficulty described above. A PTSD Screening Test was conducted in May 2016, which was positive.

The Veteran's PTSD has not more nearly approximated the criteria for a 70 percent rating for the time period from November 27, 2008 to December 30, 2016 as his symptoms do not cause the functional impairment associated with that evaluation. For this time period, the Veteran did not demonstrate obsessional rituals which interfere with routine activities, illogical speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control, spatial disorientation, neglect of personal hygiene for example. Moreover the VA examiners have not found this degree of functional impairment.

Concerning the time period from December 30, 2016, forward, the Veteran underwent a VA examination for PTSD in December 2016. The Veteran was attributed with the following: recurrent involuntary, and intrusive distressing nightmares of traumatic events; recurrent distressing dreams in which the content and/or effect of the dream are related to the traumatic events; intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic events. The Veteran endorsed avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic events and avoidance of or efforts to avoid external reminders of that arouse the distressing memories. The Veteran was noted to have persistent or exaggerated negative beliefs or expectations about himself, others or the world, persistent negative emotional state, feelings of detachment or estrangement from others. The Veteran was also noted to be irritable, hypervigilant, with an exaggerated startle response, and sleep disturbance. These symptoms were noted to have occurred for more than one month with significant distress or impairment in social, occupational, or other important areas of functioning. Depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing relationships at work and socially, difficulty in adapting to stressful circumstances, and suicidal ideation were listed as symptoms related to the Veteran's diagnosis of PTSD. 

The criteria for a 100 percent rating from December 30, 2016 are also not satisfied or more nearly approximated. His thought process and communication have generally been found to be normal, he has not been disoriented in any sphere, his grooming and hygiene have been adequate, his behavior has not been found or shown to be grossly inappropriate, he does not have persistent delusions or hallucinations, is not a persistent danger of hurting himself or others, and he has not had memory loss equivalent in severity to not remembering names of close relatives, his own occupation, or own name. His symptoms are not otherwise equivalent in severity to the symptoms corresponding to a 100 percent rating. 

The December 2016 VA examination found occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. However, the evidence does not show that the Veteran has total occupational impairment. The Veteran has maintained employment as an electrician for the past five years. Although he has reported prior divorce, he has a partner, and also maintains relationships with his children. Medical records indicate he has participated in group therapy. Thus, the evidence also does not show total social impairment.

As discussed above, the Veteran has maintained employment as an electrician for the past five years. As there is no evidence of unemployability due to the Veteran's service-connected disabilities during the time period under review, the issue of entitlement to a TDIU rating has not been demonstrated. See 38 C.F.R. §§ 3.340, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

In sum, the preponderance of the evidence weighs against assignment of a rating higher than 50 percent for the Veteran's PTSD with Major depressive disorder from November 27, 2008 to December 30, 2016, higher than 70 percent from December 30, 2016, and the assignment of a TDIU rating December 30, 2016. Consequently, the benefit-of-the-doubt rule does not apply. See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for bilateral ankle disability secondary to service-connected bilateral plantar fasciitis is denied.

For the time period from November 27, 2008 to December 30, 2016, entitlement to a disability rating in excess of 50 percent for PTSD with Major depressive disorder is denied.

For the time period from December 30, 2016, entitlement to a disability rating in excess of 70 percent for PTSD with Major depressive disorder is denied.

Entitlement to a TDIU rating is denied.


REMAND

A VA examination and opinion are necessary to determine whether the Veteran's current claim of entitlement to service connection to bilateral patellofemoral pain syndrome, to include as secondary to service-connected bilateral plantar fasciitis is related to active duty service.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran has consistently maintained that his bilateral patellofemoral pain syndrome is related to his active duty service.  Service Treatment Records from August 1995 indicate the Veteran complained of bilateral knee pain due to orthotics.  In a March 2007 VA Progress Note, the Veteran advised that he has bilateral knee pain and that it started while in "the service."  In a VA Progress Note from November 2010 the Veteran stated that chronic pain in his knees began while wearing rigid orthotics in the Coast Guard, which the doctor noted may be secondary to his foot issues.  The RO denied the Veteran's claim because it found that the condition neither occurred in service nor was caused by service.  The Veteran did not undergo a VA examination related to the nature and etiology of his claimed bilateral patellofemoral pain syndrome, and thus no opinion has been rendered regarding such.

Because there is at least an indication that the Veteran's claim of bilateral patellofemoral pain syndrome, to include as secondary to service-connected bilateral plantar fasciitis may be related to his active duty service, a VA examination and opinion must be provided to make an informed decision on this claim.  McLendon, 20 Vet. App. at 83; see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is not competent to substitute its own opinion for that of a medical expert).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since May 2017, and associate them with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's bilateral knee disability.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

(a)  The examiner should elicit a full history from the Veteran.  The examiner should identify all bilateral knee disabilities, including bilateral patellofemoral pain syndrome.

(b)  The examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral knee disability had its clinical onset during active service or is related to any incident of service.

(c)  The examiner is requested to render an opinion as to whether it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral knee disability was either (i) caused by, or (ii) aggravated by, the Veteran's service-connected bilateral plantar fasciitis.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case (SSOC) and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


